Citation Nr: 1619013	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for frostbite on both hands.

2. Entitlement to service connection for frostbite on both feet.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.

These claims were reopened and remanded by the Board in January 2014.  The Board directed the Appeals Management Center (AMC) to obtain all outstanding VA treatment records from the Marianna Community Based Outpatient Clinic and to provide the Veteran with a VA examination for his claimed frostbite conditions.  Review of the completed development reveals substantial compliance with these remand directives, as the outstanding records were obtained and added to the electronic claims file and the Veteran was provided a wholly adequate VA examination with etiological opinions backed by detailed rationale concerning his claimed conditions.  

Below, the Board is denying the Veteran's claims for service connection.  The reason for the denial is that the weight of the evidence is against a finding of a relationship between any residual of frostbite and his active duty service.  


FINDINGS OF FACT

The evidence does not establish a link between the Veteran's current symptomatology affecting his hands and feet and his active duty service, to include frostbite. 


CONCLUSION OF LAW

1. The criteria for service connection for residuals of frostbite of the hands are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for residuals of frostbite of the feet are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran alleges that he currently suffers from the residuals of cold injuries to his hands and feet that occurred while he was on active duty.  Specifically, he states that while in Germany, he experienced frostbite as a result of two routine military training exercises.  He has variously stated he was treated by a field physician and was told to seek further treatment at his base but ultimately did not do so, a decision he attributes to his youth.  In terms of his current symptoms, he alleges that during the colder months his hands and feet turn a yellowish color, become numb, and sometimes "lock-up."  He has further stated he did not seek treatment for these conditions until the late 2000s. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253   (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Review of the Veteran's service treatment records (STRs) does not reveal any treatment for frostbite or any other cold weather injuries to the hands and feet.  His separation examination in September 1976 was largely normal.  The Veteran did suffer a broken right ring finger in September 1974, injured his left foot in February 1976, sprained a left finger in May 1976, and sprained his right foot in July 1976.  There is an undated x-ray report of his left index finger and right foot showing both as within normal limits.  There is a September 1974 x-ray of the right hand which showed a compaction fracture of the base of the middle phalanx of the ring finger with significant swelling.  There is another x-ray report from 1976 (month illegible) of his left first finger which showed no fractures.  

At the Veteran's initial outpatient visit at the Marianna CBOC in August 2008, he did not discuss any in-service frostbite or any issue with his hands and feet; however one week later, he did state his hands and feet hurt at times, but, again, he did describe any cold exposure.  There are February and July 2009 VA treatment notes indicating the Veteran was experiencing numbness and tingling in his hands and feet.  During one such session he reported that he experienced frostbite in 1976.  Assessments of neuropathy and carpal tunnel syndrome were made.  

In support of his claim, the Veteran submitted a buddy statement in September 2013.  The statement from F.D. indicates he and the Veteran served in Germany together and at one point, the Veteran showed him his "frozen" hands.  The statement also indicates the Veteran was always complaining about pain in his hands.  

The Veteran's wife testified at his August 2013 Board hearing.  She stated that the Veteran had issues with his hands and feet for nearly the entire 27 year period she had known him.  She stated she observed his hands turning "flat and yellow" and that his symptoms were getting worse with his age.  She further stated that sometimes he would wake in the middle of the night and holler because of his hand pain.  

The Veteran underwent a VA examination for his claimed conditions in March 2014.  The examiner indicated the Veteran's VBMS and Virtual VA files were reviewed.  An extensive summary of the pertinent STRs and post-service VA treatment records is included.  The August 2013 Buddy statement is also summarized.  At the examination, the Veteran detailed his alleged cold exposure in Germany in 1976, including his decision not to seek further treatment even though the field medic told him to do so once he got back to base.  He stated that ever since that time, his hands became cold, numb, and painful whenever he was exposed to colder weather.  He further detailed his hands turning yellow and his fingers frequently locking up.  He stated he self-treated with Aleve and Advil.   

The examiner filled out multiple Disability Benefits Questionnaires (DBQs), with the first being for cold injuries.  In it, the examiner denied that the Veteran had ever been diagnosed with a cold injury.  There were no associated symptoms with the hands or feet.  The examiner did state that the Veteran's pain, numbness, locking, and color changed occurred when exposed to cold weather; however she denied that these were related to the claimed frostbite.  The second DBQ was covered miscellaneous conditions of the feet.  The examiner denied that the Veteran ever had a foot condition other than flatfoot.  Next, a hand and finger conditions DBQ was filled out; the examiner noted that the Veteran had brought in pictures that were taken of his hands during recent cold weather.  She then denied that the Veteran had ever been diagnosed with a finger or hand condition, but did again note his complaints about symptoms, such as the inability to grip objects, during cold weather.  There was tenderness/pain to palpation associated with his left hand.  The examiner indicated that that this was joint pain consistent with degenerative joint disease.  The examiner then indicated that at the examination, there was no evidence of Raynaud's phenomenon.  She noted that x-rays performed showed mild arthritic chances around the bilateral first MCP joints.  Finally, a peripheral nerves DBQ was performed.  The examiner denied that the Veteran had ever been diagnosed with a peripheral nerve condition or peripheral neuropathy; however she did note his numbness symptoms associated with both the upper and lower extremities. 

In a summary "diagnosis and opinion" section of the examination report, the examiner made several conclusions.  First, she indicated there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic frostbite/cold injury disorder during service, or the residuals of such a condition.  Second, she indicated the Veteran had mild degenerative joint disease in his hands, but this was not related to any in-service frostbite conditions.  Third, she stated there was no objective evidence of any bilateral feet pathology at the examination.  

The examiner also stated that given the STRs silence for any cold injury or frostbite, the vague Buddy statement, and the absence of treatment for any alleged frostbite residual until 2008, there was no evidence of a cold injury or frostbite during service.  Therefore, the examiner concluded that the current symptomatology the Veteran experiences in his hands and feet were unrelated to any cold injury or frostbite that occurred in-service.  The examiner then noted the pictures the Veteran brought in of his hands, which showed "pallor of distal fingers and thumbs, with otherwise normal color."  The examiner stated that the pictures showed Raynaud's phenomenon, which is manifested clinically by sharply demarcated color changes of the skin and digits.  The examiner explained that abnormal vasoconstriction of digital arteries and cutaneous arterioles due to a local defect in normal vascular responses were thought to underlie this disorder.  She continued that this condition is considered primary if symptoms occur alone without evidence of any associated disorder such as systemic lupus erythematosus and scleroderma; this was the case with the Veteran.  

The examiner's opinion that the Veteran does not have any residuals of an in-service cold injury to his hands and feet is persuasive evidence.  It is based upon a thorough review of the claims file, including the Veteran's lay statements concerning the onset of his symptoms, and sound medical principles.  To the extent that the Veteran has Raynaud's phenomenon, the examiner denied that this was a residual of frostbite or other cold injury and instead provided alternative causes for the condition.  The Board places great weight on the examiner's opinion, as it is uncontradicted and supported by well-reasoned rationale.  

The Board finds that the Veteran's lay statements regarding extreme cold affecting his hands and feet while on active duty to be admissable.  However, the Veteran has not been shown to have the experience, training, or education necessary to make a diagnosis or an etiology opinion concerning the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of cold weather exposure.  While the Veteran is competent to report symptoms such as cold, numbness, pain, and discoloration, the Board finds that etiology findings for his actual disabilities fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran's lay statements, as well as his wife's, concerning his symptomatology are outweighed by the competent medical opinion of record.  

Furthermore, the persuasive value of the Veteran's statements is undermined by the fact that there was no chronic cold injury noted on his separation examination as well the over 30 years between his separation any complaint concerning his hands and feet as related to frostbite.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).

To the extent that degenerative joint disease of fingers in both hands was found at the VA examination, the examiner opined against this condition being related to any in-service frostbite, as there was no evidence beyond the Veteran's own statements that he experienced frostbite.  She also noted that there was no evidence of a degenerative condition contained in the STRs.  While degenerative joint disease is a condition that avails itself to the presumptive provisions of 38 C.F.R. § 3.303(b), there is no evidence that this condition incepted in-service or manifested to a degree of 10 percent or more within one year of the Veteran's discharge; thus the presumption is not applicable to this condition.  

Given the negative VA opinion concerning residuals of frostbite to the hands and feet, the lack of any cold-related injury documented in the STRs, and the 30-plus years that passed between the Veteran's separation from service and his first complaint of the condition in his claims file, the Board finds that a preponderance of the evidence is against his claims.  As such, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with proper notice regarding his service connection claim in April 2009.

Regarding the duty to assist, the RO has obtained the Veteran's STRs from period of active duty service.  The RO also obtained all VA treatment records and added them to the claims file, including those from the Marianna CBOC.  Finally, the RO provided the Veteran with a VA examination to assess whether he had any residuals of in-service frostbite injuries to his hands and feet.  The examiner summarized all relevant evidence in the claims file and rendered competent opinions concerning the Veteran's claimed conditions.  These opinions are supported by detailed and well-reasoned rationales that consider relevant medical principles.  

Moreover, in the August 2013 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance was required in order for the Board to perform the above appellate review without prejudice to the Veteran.  


ORDER

Entitlement to service connection for frostbite on both hands is denied. 

Entitlement to service connection for frostbite on both feet is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


